Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure which permits the second axis to be moveable toward and away from the first axis. Claim 13 requires the first roller rotate about a first axis and the second roller rotate about a second axis; however, the claims lack the necessary structure which would achieve movement of the second roller, and thereby the second axis, toward  and away from the first axis. It is also noted that the claim requires hat the second axis move; however, an axis is simply an imaginary line, not a structural component, and therefore cannot move. In the instant case, the axis does not move; instead, the pin (110) is received within a slot (114) defined by the body (30) and the .
Claim 9 recites the limitation "the length of dental floss" in lines 2-4 (two instances).  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant is attempting to positively recite a length of dental floss as part of the invention, as claim 9 requires “the guide path incudes a proximal portion that defines an entry axis along with the length of dental floss enters the body” and the length of dental floss exits the body along the exit axis. Previously, dental floss has only been recited in intended use clauses (i.e. “for inserting an end of a length of dental floss”, See preamble of independent claim 13 from which claim 9 depends). It is believed Applicant intended for the claims to NOT positively recite the floss such that the floss be limited to intended use and functional recitations. 
Claim 16 requires the tip be a first tip which is detachable from and attachable to the body; however, claim 13 from which claim 16 depends requires that the tip be located on the distal end of the body, meaning the tip is part of the distal end of the body. Since the tip is part of the body, it cannot be detached from the body (cannot detach from itself). Perhaps Applicant  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US 20080202549).
Regarding claim 13, Weiss discloses a dental floss insertion device (10) for inserting an end of a length of dental floss into an enclosed oral space (device 10 inserts inter-dental brush segments which are a form of dental floss; alternatively, the device 10 is capable of being used to insert dental floss), the device comprising: a body (11 and 30) at least partially defining a floss guide path (path formed by interior volume of 11 and 30) configured to receive the end of the length of floss; a tip (narrow distal portion of 30) located on a distal end of the body and defining a distal orifice (opening at distal end of tip) that communicates with the floss guide path;Page 2 of 5Application No. 16/423,135Preliminary Amendment Attorney Docket No. TJ0001.1a first roller (312, 353) positioned on a first side of the guide path and rotatable about a first axis; and, a second roller (311, 352) positioned on a second side of the guide path and rotatable about a second axis for advancing the end of the length of floss along the guide path and through the distal orifice, wherein the second axis is moveable toward and away from the first axis (Refer to paragraph 0053-0054 and Figures 1a-4). Weiss teaches the floss/inter-dental cleaning filament being advanced through the device may have different diameters and the second roller engages the floss/filament to advance it through the path; thus, the second roller, and thereby the second axis, must be moveable toward and away from the first roller in order to allow for the floss/filaments of different diameters to be feed through the system while ensuring the second roller engages the floss/filament. If the second roller were not moveable then it would not permit accommodation of large diameter floss/filaments while permitting advancing of small diameter floss/filaments.   

Regarding claim 14, Weiss further discloses a portion of the second roller extends outside the body and is configured to permit a user to exert a compressive force on the floss by way of the second roller while simultaneously rolling the second roller to advance the floss along the guide path (Refer to Figure 1a, 1b, 3a, and 3b and paragraphs 0053-0054).  
Regarding claim 15, Weiss further discloses the second roller is rotatable about a pin that defines the second axis, and wherein the pin is received within a slot defined by the body. In order for the rollers to rotate and be supported within the device, a pin must be provided in connection with the body to support the roller and permit rotation there about and the void through which the pin extends in the body defines a slot. 
Regarding claim 17, Weiss discloses the first and second roller cooperate to define a nip that is configured to engage a length of dental floss and wherein the second roller is moveable toward and away from the first roller to open and close the nip (Refer to rejection of claim 13 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 13-15, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20080202549) and Bushman (US 5823207).
Regarding claims 13-15, Weiss discloses a dental floss insertion device (10) for inserting an end of a length of dental floss into an enclosed oral space (device 10 inserts inter-dental brush segments which are a form of dental floss; alternatively, the device 10 is capable of being used to insert dental floss), the device comprising: a body (11 and 30) at least partially defining a floss guide path (path formed by interior volume of 11 and 30) configured to receive the end of the length of floss; a tip (narrow distal portion of 30) located on a distal end of the body and defining a distal orifice (opening at distal end of tip) that communicates with the floss guide path;Page 2 of 5Application No. 16/423,135Preliminary Amendment Attorney Docket No. TJ0001.1a first roller (312, 353) positioned on a first side of the guide path and rotatable about a first axis; and, a second roller (311, 352) positioned on a second side of the guide path and rotatable about a second axis for advancing the end of the length of floss along the guide path and through the distal orifice, wherein a portion of the second roller extends outside the body and is configured to permit a user to exert a compressive force on the floss by way of the second roller while simultaneously rolling the second roller to advance the floss along the guide path (Refer to paragraph 0053-0054 and Figures 1a-4); however, Weiss is silent regarding the second axis is moveable toward and away from the first axis by providing the second roller rotatable about a pin that defines the second axis, where the pin is received within a slot defined by the body.
Weiss teaches the floss/inter-dental cleaning filament being advanced through the device may have different diameters and the second roller engages the 
Regarding claim 8, the combination of Weiss and Bushman disclose the device of claim 13 above, Weiss further discloses the body defines a proximal orifice (opening 
Regarding claim 17, the combination of Weiss and Bushman disclose the device of claim 13 above, wherein the first and second roller cooperate to define a nip that is configured to engage a length of dental floss and wherein the second roller is moveable toward and away from the first roller to open and close the nip. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss ‘549 and Weiss (US 20080115799).
Regarding claim 9, Weiss ‘549 discloses the device of claim 13 wherein the guide path includes a proximal portion that defines an entry axis along which the length of dental floss enters the body (Refer to Figure 1 A, floss/filament enters body via opening at proximal end of 11) and a distal portion that defines an exit axis (axis through which floss/filament exits defined by the distal end of body having the tip) along which the floss exits the body; however, Weiss ‘549 does not disclose the entry and exit axes define an included angle of at least about 120 degrees. It is well known in the art for the exit axis and entry axis of such devices to have an angle therebetween of at least about 120 degrees as demonstrated by Weiss ‘799 as the angular offset facilitates insertion of the floss/filament during use. As best shown in Figure 1, Weiss provides a similar dental insertion device having a mechanism for advancing/dispensing the floss/filament. Weiss teaches the exit axis (axis through which floss/filament extends when exiting 16) is disposed at an angle with respect to the entry axis where the angle .  

    PNG
    media_image1.png
    347
    776
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss ‘549 and Bushman as applied to claim 13 above, and further in view of Weiss (US 20080115799).
Regarding claim 9, the combination of Weiss ‘549 and Bushman discloses the device of claim 13 wherein the guide path includes a proximal portion that defines an entry axis along which the length of dental floss enters the body (Refer to Figure 1A of Weiss ‘549, floss/filament enters body via opening at proximal end of 11) and a distal portion that defines an exit axis (axis through which floss/filament exits defined by the distal end of body having the tip) along which the floss exits the body; however, Weiss .  

    PNG
    media_image1.png
    347
    776
    media_image1.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Zhou (US 20160278896).
Regarding claim 16, Weiss discloses the insertion device of claim 13 above, wherein the tip is a first tip having a first profile; however, Weiss does not disclose the first tip being detachable from and attachable to the body and a second tip having a second profile different from the first profile, where the second tip is detachable from and attachable to the body. Weiss provides the first tip (narrow distal portion of 30) integral with a portion of the body. Zhou teaches as similar insertion device having a body and tip where an interdental filament extends from the tip (Refer to Figures 1-18). Zhou teaches the tip may be formed integrally with a portion of the body as best shown in Figures 1- 8-3, or the tip may be detachably coupled to the distal end of the body as shown in Figures 9- 9-3 (Figure 9-2 best depicts the detachable configuration of the tip). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip disclosed by Weiss to be detachably coupled to the body as Zhou demonstrates these two configurations (detachably coupled and integral) are art-recognized functionally equivalent variants. 
Additionally, the tip configuration provided by Weiss is linear whereas Zhou provides a curved tip configuration which angles the interdental filament with respect to the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Weiss and Zhou to include a second tip having a curved profile (different than the straight/linear profile of the first tip) where the second tip detachably couples to the body as taught by Zhou in order to permit an interdental cleaning filament to be . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss and Bushman as applied to claim 13 above, and further in view of Zhou (US 20160278896).
Regarding claim 16, the combination of Weiss and Bushman disclose the insertion device of claim 13 above, wherein the tip is a first tip having a first profile; however, Weiss does not disclose the first tip being detachable from and attachable to the body and a second tip having a second profile different from the first profile, where the second tip is detachable from and attachable to the body. Weiss provides the first tip (narrow distal portion of 30) integral with a portion of the body. Zhou teaches as similar insertion device having a body and tip where an interdental filament extends from the tip (Refer to Figures 1-18). Zhou teaches the tip may be formed integrally with a portion of the body as best shown in Figures 1- 8-3, or the tip may be detachably coupled to the distal end of the body as shown in Figures 9- 9-3 (Figure 9-2 best depicts the detachable configuration of the tip). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip disclosed by the combination of Weiss and Bushman to be detachably coupled to the body as Zhou demonstrates these two configurations (detachably coupled and integral) are art-recognized functionally equivalent variants. 
Additionally, the tip configuration provided by Weiss is linear whereas Zhou provides a curved tip configuration which angles the interdental filament with respect to . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Kalbfeld et al. (US 20110041870). 
Regarding claim 18, Weiss discloses the device of claim 13 above; however, Weiss does not disclose the second roller comprising a thermoplastic elastomer. Kalbfeld et al. teach a dental floss insertion device having an actuating element (40) in the form of a rotating wheel/roller/gear (Refer to Figures 2 and 10A-10E) where a portion of the actuating element protrudes from the body of the device for access by a user. Kalbfeld et al. explain that the actuating element (40) may be over-molded with an elastomeric material to facilitate gripping (Refer to paragraph 0079); thus, demonstrating it is well-known for such components to be formed of elastomeric materials. Thermoplastic elastomer is a well-known and commonly used elastomeric material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weiss such that the second roller be constructed of an elastomeric material, such as a .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss and Bushman as applied to claim 13 above, and further in view of Kalbfeld et al. (US 20110041870). 
Regarding claim 18, the combination of Weiss and Bushman disclose the device of claim 13 above; however, the combination does not disclose the second roller comprising a thermoplastic elastomer. Kalbfeld et al. teach a dental floss insertion device having an actuating element (40) in the form of a rotating wheel/roller/gear (Refer to Figures 2 and 10A-10E) where a portion of the actuating element protrudes from the body of the device for access by a user. Kalbfeld et al. explain that the actuating element (40) may be over-molded with an elastomeric material to facilitate gripping (Refer to paragraph 0079); thus, demonstrating it is well-known for such components to be formed of elastomeric materials. Thermoplastic elastomer is a well-known and commonly used elastomeric material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Weiss and Bushman such that the second roller be constructed of an elastomeric material, such as a thermoplastic elastomer, as Kalbfeld et al. demonstrate it is well-known to construct such components of elastomeric materials and it has been held to be within the general skill of a worker in the art to .  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss and Tarrson et al. (US 4691404). 
	Regarding claim 19, Weiss discloses the device of claim 13 above; however, Weiss does not disclose the tip (narrow distal portion of 30) is rotatable relative to the body to a plurality of angular orientations. It is well-known in the art to construct such tip portions of flexible, bendable materials in order to permit adjustment of the angular position of the tip and dental cleaning element extending therefrom as demonstrated by Tarrson et al. (Refer to Figures 1-12, particularly Figure 8). Tarrson et al. teach a similar insertion tool having a body and a tip from which a dental cleaning element extends, where the tip (31,33 also referred to as 30 in the written description) which is made of a flexible material allowing the angle at which the dental cleaning element projects to be “changed at will” permitting insertion “in more difficult to reach spaces in or around teeth” to be “more easily performed” (Refer to Abstract and col. 5 lines 53-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weiss such that the tip be constructed of a bendable flexible material which permits relative rotation/pivoting of the tip with respect to the body as taught by Tarrson et al. in order to allow the user to position the tip and dental cleaning element projecting therefrom at any angle which in turn facilitates insertion of the cleaning element and renders cleaning hard to reach areas possible.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss and Bushman as applied to claim 13 above, and further in view of Tarrson et al. (US 4691404). 
	Regarding claim 19, the combination of Weiss and Bushman disclose the device of claim 13 above; however, the combination does not disclose the tip (narrow distal portion of 30, Refer to Weiss) is rotatable relative to the body to a plurality of angular orientations. It is well-known in the art to construct such tip portions of flexible, bendable materials in order to permit adjustment of the angular position of the tip and dental cleaning element extending therefrom as demonstrated by Tarrson et al. (Refer to Figures 1-12, particularly Figure 8). Tarrson et al. teach a similar insertion tool having a body and a tip from which a dental cleaning element extends, where the tip (31,33 also referred to as 30 in the written description) which is made of a flexible material allowing the angle at which the dental cleaning element projects to be “changed at will” permitting insertion “in more difficult to reach spaces in or around teeth” to be “more easily performed” (Refer to Abstract and col. 5 lines 53-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Weiss and Bushman such that the tip be constructed of a bendable flexible material which permits relative rotation/pivoting of the tip with respect to the body as taught by Tarrson et al. in order to allow the user to position the tip and dental cleaning element projecting therefrom at any angle which in turn facilitates insertion of the cleaning element and renders cleaning hard to reach areas possible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799